Per Curiam.

Dozier asserts in his sole proposition of law that the court of appeals erred in dismissing his habeas corpus petition. For the following reasons, the court of appeals correctly dismissed the petition.
First, any defect by the alleged failure to file criminal complaints is not cognizable in habeas corpus because Dozier was convicted and sentenced upon indictments rather than complaints. Thornton v. Russell (1998), 82 Ohio St.3d 93, 94, 694 N.E.2d 464, 465, citing State v. Wac (1981), 68 Ohio St.2d 84, 87, 22 O.O.3d 299, 301, 428 N.E.2d 428, 431, fn. 2.
Second, Dozier did not attach copies of all of his pertinent commitment papers to his petition. R.C. 2725.04(D); McBroom v. Russell (1996), 77 Ohio St.3d 47, 48, 671 N.E.2d 10, 11. Although the attachments to his petition refer to a third criminal sentence, commitment papers for that sentence are not attached. Smith v. Mitchell (1998), 80 Ohio St.3d 624, 625, 687 N.E.2d 749, 750.
Based on the foregoing, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.